Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendments filed on 04/26/2022 have been fully considered and are made of record.
	a. Claims 1, 4, 6, 10, 14-18 have been amended.
	b. Claims 3 and 19 have been cancelled.


Reason for Allowance

3.	Claims 1-2 and 4-18 are allowed. Examiner’s reasons for allowance are following:

	a)	 Applicant amended independent claims 1, 15 and 17 by adding the limitation of previously objected claim 4 and overcome rejection. Applicant’s arguments filed on 04/26/2022 have been fully considered and are persuasive and none of the prior art fairly teaches or suggests limitations “wherein the power structure defines a first aging mechanism that comprises thermo-mechanical degradation; wherein the sensing structure defines a second aging mechanism that is different than the first aging mechanism, wherein the second aging mechanism comprises breakdown of an oxide in the sensing structure” of independent claims 1, 15 and 17. Therefore, the rejection sent on Office Action on 02/28/2022 has been withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 15 and 7: 
As to claims 1-2 and 4-14 the present invention is direct to a device comprising: Independent claim 1 identifies the uniquely distinct features of “a power structure, wherein the power structure defines a first aging mechanism that comprises thermo-mechanical degradation; a sensing structure electrically isolated from the power structure, wherein the sensing structure defines a second aging mechanism that is different than the first aging mechanism, wherein the second aging mechanism comprises breakdown of an oxide in the sensing structure”.
As to claims 15-16 the present invention is direct to a method comprising:  Independent claim 15 identifies the uniquely distinct features of “wherein the sensing structure includes an oxide; determining whether the sensing structure includes a prognostic health indicator by measuring a breakdown of the oxide, wherein the determining includes determining that the current in the sensing structure is greater than a threshold level; and setting a bit indicating a prognostic health issue in response to determining that the current in the sensing structure is greater than the threshold level, wherein the sensing structure and the power structure experience correlated thermo- mechanical stress over a period of time”.
As to claims 17-18 the present invention is direct to a system comprising:  Independent claim 17 identifies the uniquely distinct features of “wherein the sensing structure includes an oxide, wherein the processing circuitry is configured to determine whether the sensing structure includes the prognostic health indicator by measuring a breakdown of the oxide, wherein the sensing structure and the power structure experience correlated thermo- mechanical stress over a period of time, and wherein the breakdown of the oxide becomes evident before a thermo-mechanical degradation of the power structure becomes evident”.
The closest prior art, Carletti et al. (Patent NO. US 10,250,029 B2), Eftechiou et al. (Patent No. US 5,796,789 A) teaches System and Method for Prognostic Health Monitoring, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  


                                                                                                                                                                                            /CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858